Case: 4:19-cr-00327-RWS-NAB Doc. #: 216 Filed: 10/08/20 Page: 1 of 2 PageID #: 679




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                  Plaintiff,                     )
                                                 )
 v.                                              )   No. S1-4:19 CR 00327 RWS NAB
                                                 )
 TERRELL REID,                                   )
                                                 )
                  Defendant.                     )

      GOVERNMENT=S MOTION TO DISMISS SUPERSEDING INDICTMENT AS TO
                    DEFENDANT TERRELL REID ONLY

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

 United States Attorney for the Eastern District of Missouri, and Lisa M. Yemm and James C.

 Delworth, Assistant United States Attorneys for said District, and respectfully moves the Court to

 dismiss Counts One, Two, and Three of the superseding indictment as to Defendant Terrell Reid,

 pursuant to Rule 48 of the Federal Rules of Criminal Procedure.

                                                     Respectfully submitted:

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                       /s/ Lisa M. Yemm
                                                     LISA M. YEMM #64601MO
                                                     JAMES C. DELWORTH #29702MO
                                                     Assistant United States Attorney
                                                     111 S. 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200

 SO ORDERED:


 RODNEY W. SIPPEL
 UNITED STATES DISTRICT JUDGE
                                                     Dated: October 8            , 2020
Case: 4:19-cr-00327-RWS-NAB Doc. #: 216 Filed: 10/08/20 Page: 2 of 2 PageID #: 680




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 8, 2020, the foregoing was filed electronically with the
 Clerk of the Court to be served by operation of the Court's electronic filing system all counsel of
 record.
                                                         /s/ Lisa M. Yemm
                                                       LISA M. YEMM, #64601MO
                                                       Assistant United States Attorney
